Citation Nr: 0304436	
Decision Date: 03/11/03    Archive Date: 03/18/03	

DOCKET NO.  99-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1973 to May 1974 and from August 1975 to February 1977, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In October 2000, the 
Board returned the case to the RO to accomplish additional 
development, following which the case was returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Unappealed rating decisions dated in April and June 1997 
denied service connection for a cervical spine disorder.

3.  The evidence received since the 1997 rating decisions, by 
itself, or in conjunction with the previously considered 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April and June 1997 rating decisions, which 
denied entitlement to service connection for a cervical spine 
disorder, are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2002).

2.  The evidence received after the RO's 1997 decisions is 
new and material, and the claim for service connection for a 
cervical spine disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The VCAA will be addressed at the end of this 
decision.  

Rating decisions dated in April and June 1997 previously 
considered and denied claims for service connection for a 
cervical spine disorder.  The April 1997 rating decision 
denied service connection essentially on the basis that a 
cervical spine disorder was not shown to be related to 
service.  The June 1997 rating decision denied service 
connection for cervical spine disability as secondary to a 
service-connected lumbosacral strain on the basis of a lack 
of medical evidence demonstrating a relationship between the 
cervical spine disability and the service-connected 
disability.  The evidence considered at the time of those 
rating decisions consisted of service, private and VA medical 
records.  The veteran was notified of each decision by a 
letter that included his appellate rights.  The veteran did 
not appeal either decision and those decisions became final.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance of a claim 
is "new and material."  Under the version of 38 C.F.R. 
§ 3.156(a) applicable in this case, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
As the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F. 3d at 
1363.  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.  

The evidence associated with the claims file subsequent to 
the 1997 rating decisions consists of additional VA and 
private medical records, many of which are duplicate of 
evidence previously of record.  However, one piece of 
evidence, the report of a VA examination performed in April 
2002, is new and material evidence.  In this regard, the 
evidence that was missing at the time of the April and June 
1997 rating decisions was medical evidence which offered an 
opinion as to the etiology or nexus of a current cervical 
spine disability to service.  The April 2002 VA examination 
concludes with an opinion as to the etiology of the veteran's 
current disability.  As such, this evidence is both new and 
material to the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence which is sufficient to reopen the previously denied 
claim.

However, it would be premature to address the merits of the 
veteran's claim because additional development is required to 
ensure due process.  In particular, the Board is required to 
address the Veterans Claims Assistance Act of 2000 (VCAA) 
which became law in November 2000.  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 C.F.R. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

The file reflects that the veteran has not been informed of 
this change in law and these specific provisions of the VCAA.  
As such, in order to ensure due process, the Board will 
undertake additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) to inform the veteran of 
the VCAA before addressing the veteran's claim for service 
connection on the merits.  When this development is 
completed, the Board will prepare a separate decision 
addressing the claim for service connection for a cervical 
spine disorder on the merits.




ORDER

New and material evidence having been submitted, the claim of 
service connection for a cervical spine disorder is reopened, 
and to this extent only, the appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

